Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “The inserted jet 29 is located before the water jet [[95]] 21”  as described in the specification on page 11, second paragraph.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Applicant does not use consistent term for reference 21 (see examples below). A consistent term should be used. 
Page 10, second paragraph states: “water jet 21” and “liquid jet 21” 
Page 10, third paragraph states “liquid jet body 21”
On page 11, second paragraph, “the water jet 95” should read –the water jet [[95]] 21—
Appropriate correction is required.

Claim Objections
Claims 1, 8 and 10-12 objected to because of the following informalities: 
In claim 1, “leads into the common channel (27)” should read –leads into [[the]] a common channel—
In claim 1, “the inner cross section of inserted jet cross section (29)” should read –[[the]] an inner cross section of the inserted jet 
In claim 1, “its output inner cross section cross section” should read –[[its]] the inserted jet output inner cross section 
In claim 1, “the inner cross section of cylindrical section (75) of abrasive jet (23) cross section” should read –[[the]] an inner cross section of cylindrical section (75) of abrasive jet (23) 
In claim 8, “an inner cross section cross section of the inserted jet (29)” should read –[[an]] the inner cross section 
In claim 8, “as the cross section cross section of a liquid beam” should read –as [[the]] a cross section 
In claim 8, “by its outer circumference (92)” should read –by [[its]] the liquid beams outer circumference (92)—
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 states, “the inner cross section of the inserted jet is maximal three times as large as a cross section of a liquid beam,” which is rendered indefinite by reference to an object that is variable. In this instance, the variable object is “a liquid beam.” The language of claim 8 is indefinite because the relationship of the inner cross section of the inserted jet and the cross section of a liquid beam are not based on any known standard for the size of a liquid beam, but instead, are based on a liquid beam of unspecified cross section. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Pletcher (US Patent No. 2,107,084). 
Regarding claim 1, Pletcher discloses an abrasive head with inserted jet containing at least one liquid jet downstream (item 14 - bottom, figure 1), a mixing chamber (includes items 7 and space enclosing threads 11) equipped with at least one gas and abrasive mixture infeed (item 29) connected to an abrasive jet (item 30) characterized by the fact that the liquid jet leads into a common channel (area connecting to item 18, figure 1) which merges into the inserted jet (includes items 10 and 12, figure 1) leading into the mixing chamber, while the inserted jet and the abrasive jet lie in a common axis (considered to be the horizontal axis across item 30, indicated in annotated figure 1 below) of tool and an inner cross section of inserted jet is tapered downstream (tapered means “to become gradually narrower or thinner toward one end” as defined by The Free Dictionary; items 10 and 12 gradually become narrower as one moves toward the right when viewing figure 1) and its output inner cross section (cross section at the end of item 12) is smaller than the inner cross section of cylindrical section (inner area of item 36, figure 1) of abrasive jet.

    PNG
    media_image1.png
    734
    942
    media_image1.png
    Greyscale

Annotated Figure 1. 

Regarding claim 5, Pletcher discloses the abrasive head with inserted jet as claimed in claim 1 characterized by the fact that the inserted jet is embedded into the mixing chamber (embedded means “to fix firmly in a surrounding” according to The Free Dictionary; therefore, item 12, which is a portion of the inserted jet, is embedded into item 11, which is a portion of the mixing chamber) and has a downstream tapered outer shape (items 10 and 12 gradually become narrower, best seen in figure 1).
Regarding claim 6, Pletcher discloses the abrasive head with inserted jet as claimed in claim 5 characterized by the fact that the inserted jet has conical shape (item 10 is considered to be a conical shape; page 1, left column, lines 46-47).
Regarding claim 7, the abrasive head with inserted jet as claimed in claim 5 characterized by the fact that the inserted jet has its narrower end rounded (item 12 is the narrower end of the inserted jet and considered to be rounded) and embedded in the mixing chamber (as discussed in claim 5). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pletcher (US Patent No. 2,107,084) in view of Fowler (US Patent No. 8,353,741).
Regarding claim 3, Pletcher discloses the abrasive head with inserted jet as claimed in claim 1 but fails to disclose that the common channel is equipped with a clean gas infeed.
However, Fowler teaches a sandblaster with a common channel (area indicated in annotated figure 3 below) equipped with a clean gas infeed (item 68, figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the abrasive head with inserted jet disclosed in Pletcher to have the common channel equipped with a clean gas infeed, as taught by Fowler, for the purpose of creating a liquid and air mixture prior to mixing with the abrasive material (Fowler, column 6, lines 23-25) in order to create a lower volumetric ratio of air to water which results in a lower operating cost and a system that uses less natural resources (Fowler, column 2, lines 40-49).

    PNG
    media_image2.png
    299
    252
    media_image2.png
    Greyscale

Annotated Figure 3 (Fowler). 
Regarding claim 4, Pletcher discloses the abrasive head with inserted jet as claimed in claim 2 with an infeed channel however, fails to disclose the infeed channel being equipped with a clean gas infeed. 
However, Fowler teaches a sandblaster with an infeed channel (item 71, figure 3) equipped with a clean gas infeed (item 68, figure 3). The infeed channel is considered to be equipped with the clean air infeed since the infeed channel (item 71) is within the common channel (best seen in annotated figure 3 above) and is supplied with the clean air infeed simultaneously as the common channel.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the abrasive head with inserted jet disclosed in Pletcher to have the infeed channel (Pletcher, indicated in annotated figure 1 above) equipped with a clean gas infeed, as taught by Fowler, for the same purpose as disclosed in claim 3. 

However, Fowler teaches a sandblaster with the gas and abrasive mixture infeed (item 72, figure 3) making an angle of 45 degrees with the common axis of the tool (column 5, lines 44-47). According to The Free Dictionary, the term “maximal” is defined as “being the greatest or highest possible.” Therefore, the angle between the common axis of the tool and an axis of the gas and abrasive mixture infeed could not exceed 60 degrees but could however, fall below the 60-degree maximum. The 45-degree angle in Fowler meets this limitation and does not exceed the maximal 60-degree angle in the applicant’s invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pletcher to angle the gas and abrasive material infeed at an angle of maximal 60 degrees (in this case, 45 degrees), as taught by Fowler, for the purpose of assisting in mixing of the abrasive material to help resist clumping of the abrasive once mixed with the water (column 7, lines 17-22). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pletcher (US Patent No. 2,107,084) in view of Hart (US Patent No. 3,972,150).  
Regarding claim 10, Pletcher discloses the abrasive head with inserted jet as claimed in claim 1, but fails to teach that the abrasive head contains three liquid jets. 
However, Hart teaches multiple liquid jets (item 6, figure 1). .  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the abrasive head with inserted jet to include three liquid jets since it has been held that unless a new and unexpected result is produced, mere duplication of the essential working parts of  a device involves only routine skill in the art (see MPEP 2144.04-VI-B). Having three liquid jets would advantageously cause a generally round section jet from the nozzle to be flattened when . 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pletcher (US Patent No. 2,107,084) evidenced by Dorfman (US Patent No. 7,108,585).
Regarding claim 11, Pletcher discloses the abrasive head with inserted jet as claimed in claim 2 however, Pletcher only discloses two separated infeed channels (channel for liquid jet and channel for abrasive material, both indicated in annotated figure 1) and does not explicitly disclose three separated infeed channels. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the abrasive head with inserted jet to include a third separated infeed channel since it has been held that unless a new and unexpected result is produced, mere duplication of the essential working parts of  a device involves only routine skill in the art (see MPEP 2144.04-VI-B). Having a third separated infeed channel arranged on the abrasive head with inserted jet will create a more impact energy for faster cutting rates of subject materials (Dorfman, column 4, lines 1-3), such as the abrasive-liquid jet evidenced by Dorfman (US Patent No. 7,108,585). Having a third separated infeed channel does not change the intended use of the abrasive head with inserted jet. 
Regarding claim 12, Pletcher discloses the abrasive head with inserted jet as claimed in claim 1 but fails to disclose at least two gas and abrasive mixture infeeds. 
see MPEP 2144.04-VI-B). Having a second gas and abrasive material infeed arranged on the abrasive head with inserted jet will allow for faster abrasive jet cutting rates of subject materials with a more efficient use of energy and resources (Dorfman, column 4, lines 1-8), such as the abrasive-liquid jet evidenced by Dorfman (US Patent No. 7,108,585). Having a second gas and abrasive material infeed does not change the intended use of the abrasive head with inserted jet. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bury (US 2014/0004776) discloses an abrasive jet cutting system with an abrasive nozzle positioned at an angle respective to the mixing region. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-4p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723